                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

                   Plaintiff,                       No. 18-cr-20597

             vs.                                    Hon. Laurie J. Michelson
                                                    United States District Judge
D-1 HECTOR MOLINA,
     a/k/a “Chubbs”

                   Defendant.


                         AGREED PROTECTIVE ORDER FOR
                            DISCOVERY MATERIALS


      For the reasons stated in the government’s Motion for Protective Order, it is

hereby ORDERED under Rule 16(d) of the Federal Rules of Criminal Procedure:

      1.     Any and all discovery material provided in this case by the Government

to Defendant is to be used by Defendant and his counsel solely for the preparation of

their defense. No disclosure of these materials is authorized except as necessary to the

preparation of the defense in this case, and such determination of necessity is to be

made by counsel for the Defendant, not by the Defendant himself. This limitation

applies to all discovery provided by the Government in this criminal action, including

discovery provided after issuance of this Order.

      2.     Disclosure of discovery materials for purposes related to defense of the
                                               1
criminal case is permitted to: (a) members of the defense team, consisting of counsel,

co-counsel, paralegals, investigators, litigation support personnel, the Defendant, and

secretarial staff; (b) experts or consultants retained to assist in preparation of the

defense; (c) potential witnesses who are deemed necessary by the defense team in

connection with this case; and (d) this Court.

      3.     Counsel for defendant shall not allow their client to retain any audio or

video recordings provided in discovery by the government.

      4.     That counsel for the defendant: (a) shall not allow his client, or any other

potential witness, to retain any audio or video recordings provided in discovery by the

government, absent further order by this Court; (b) will take all reasonable steps

necessary to ensure that government discovery materials are not improperly disclosed

or distributed; and (c) shall destroy or return the government discovery materials upon

the conclusion of this matter.

      SO ORDERED.

Date: January 4, 2019
                                                 s/Laurie J. Michelson
                                                 United States District Judge




                                                  2
